DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “receiving a second downlink control information (DCI)” however, there is no first downlink control information (DCI) recited in the claim. 
Claim 16, recites “transmitting a second downlink control information (DCI)” however, there is no first downlink control information (DCI) recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9,11-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chatterjee  to (US20190149269) in view of Xiong to (US20190327755) 
Regarding claims 1,16 Chatterjee teaches an operation method performed in a terminal in a communication system, the operation method comprising: 
receiving scheduling information for physical uplink shared channel (PUSCH) transmission from a base station; ([0033] discloses a downlink resource grid may be used for downlink transmissions from an eNB 104 to a UE 102, while uplink transmission from the UE 102 to the eNB 104 may utilize similar techniques. In some embodiments, a downlink resource grid may be used for downlink transmissions from a gNB 105 to a UE 102, while uplink transmission from the UE 102 to the gNB 105 may utilize similar techniques)
receiving a second downlink control information (DCI) including a bitmap from the base station, ([0141] discloses UE is scheduled by a second DCI of DCI format 0_1 or a DCI format 0_0 to transmit a physical uplink shared channel (PUSCH) over a second plurality of slots; and if the TDD-UL-DL-ConfigurationCommon IE or the TDD-UL-DL-ConfigDedicated IE indicate that, for a slot from the second plurality of slots, from a second set of symbols in which the UE is scheduled to transmit the PUSCH in the slot, at least one symbol of the second set of symbols is a downlink symbol…refrain from transmission of the PUSCH in the slot ) 
identifying one or more resource regions in which the PUSCH transmission is canceled based on the bitmap;([0141] discloses from a second set of symbols in which the UE is scheduled to transmit the PUSCH in the slot, at least one symbol of the second set of symbols is a downlink symbol: the operations may further configure the processing circuitry to refrain from transmission of the PUSCH in the slot) and 
cancelling the PUSCH transmission scheduled by the scheduling information in overlapped resources between resources indicated by the scheduling information and the identified one or more resource regions([0144] discloses  if a transmission of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH) or a physical random access channel (PRACH) in the slot would overlap with at least one symbol from the set of symbols: the processing circuitry may be configured to refrain from transmission of the PUSCH, PUCCH or PRACH in the slot)
Chatterjee does not explicitly teach each bit included in the bitmap indicating whether or not the PUSCH transmission is canceled in one resource region mapped to the each bit
Xiong teaches each bit included in the bitmap indicating whether or not the PUSCH transmission is canceled in one resource region mapped to the each bit( [0061] A second option is directed to slot format indicator (SFI) based interruption. Dynamic slot-format indication (SFI) carried by DCI format 2_0 may be used to cancel the already scheduled dynamic or semi-static UL transmission)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Chatterjee include each bit included in the bitmap indicating whether or not the PUSCH transmission is canceled in one resource region mapped to the each bit, as suggested by Xiong. This modification would benefit the system to reduce overhead. Regarding claim 6, Chatterjee teaches wherein the scheduling information is received through a first DCI or a radio resource control (RRC) message([0145] Discloses decode a higher-layer configuration using Radio Resource Control (RRC) signaling or a downlink control information (DCI) format that configures the UE to transmit the SRS, the PUCCH, the PUSCH or the PRACH in the slot) .Regarding claim 7, Chatterjee teaches wherein the PUSCH transmission is partially performed using resources prior to the overlapped resources among the resources indicated by the scheduling information;([0141] discloses from a second set of symbols in which the UE is scheduled to transmit the PUSCH in the slot, at least one symbol of the second set of symbols is a downlink symbol: the operations may further configure the processing circuitry to refrain from transmission of the PUSCH in the slot).Regarding claim 8, Chatterjee teaches wherein the PUSCH transmission is totally cancelled although there is a non-overlapping resource between the resources indicated by the scheduling information and the identified one or more resource regions([0089] discloses the UE 102 may cancel transmission of the PUCCH, the PUSCH or the PRACH and/or cancel transmission of the SRS based on: conditions described herein related to the detection, by the UE 102, of the DCI format 1_0, DCI format 1_1, and/or DCI format 0_1; conditions described herein related to the detection, by the UE 102, of the DCI format 2_0; ).Regarding claim 9, Chatterjee teaches wherein the second DCI is applied to a normal uplink carrier and/or a supplementary uplink carrier([0141] discloses UE is scheduled by a second DCI of DCI format 0_1 or a DCI format 0_0 to transmit a physical uplink shared channel (PUSCH) over a second plurality of slots). Regarding claim 11, Chatterjee teaches The operation method of claim 1, wherein when the scheduling information is received prior to reception of the second DCI, ([0145] Discloses decode a higher-layer configuration using Radio Resource Control (RRC) signaling or a downlink control information (DCI) format that configures the UE to transmit the SRS, the PUCCH, the PUSCH or the PRACH in the slot)  the second DCI is applied to the PUSCH transmission scheduled by the scheduling information([0089] discloses the UE 102 may cancel transmission of the PUCCH, the PUSCH or the PRACH and/or cancel transmission of the SRS based on: conditions described herein related to the detection, by the UE 102, of the DCI format 1_0, DCI format 1_1, and/or DCI format 0_1; conditions described herein related to the detection, by the UE 102, of the DCI format 2_0; ).Regarding claim 12, the combination of Chatterjee and Xiong teaches wherein the PUSCH transmission is cancelled if the bitmap included in the second DCI is identified prior to a last symbol among all symbols scheduled for the PUSCH transmission( Xiong ,[0061] A second option is directed to slot format indicator (SFI) based interruption. Dynamic slot-format indication (SFI) carried by DCI format 2_0 may be used to cancel the already scheduled dynamic or semi-static UL transmission).Regarding claim 13, the combination of Chatterjee and Xiong teaches wherein the second DCI used for cancelling the PUSCH transmission is different from a third DCI including a downlink preemption indication( Xiong ,[0061] A second option is directed to slot format indicator (SFI) based interruption. Dynamic slot-format indication (SFI) carried by DCI format 2_0 may be used to cancel the already scheduled dynamic or semi-static UL transmission).Regarding claim 14, Chatterjee teaches wherein an identifier used for receiving the second DCI is different from an identifier used for receiving the third DCI([0089] discloses detection, by the UE 102, of the DCI format 1_0, DCI format 1_1, and/or DCI format 0_1; conditions described herein related to the detection, by the UE 102, of the DCI format 2_0; ).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chatterjee  to (US20190149269) in view of Xiong to (US20190327755) and further in view of You to (US 11057914)

Regarding claim 15, the combination of Chatterjee and Xiong does not explicitly teach  further comprising receiving a higher layer message including information indicating a number of candidates for the second DCI, the number of candidates being one or two
However, You teaches receiving a higher layer message including information indicating a number of candidates for the second DCI, the number of candidates being one or two(claim 1, discloses receiving a radio resource control (RRC) signal; and monitoring N decoding candidates in a common search space configured for a first DCI based on the RRC signal, where N is an integer larger than 1)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Chatterjee and Xiong include receiving a higher layer message including information indicating a number of candidates for the second DCI, the number of candidates being one or two, as suggested by You. This modification would benefit the system as a design choice.

Allowable Subject Matter
Claims 2-5,10,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461